Citation Nr: 1228163	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  07-20 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Whether new and material evidence has been submitted to show that the appellant's character of discharge for the period of service extending from January 31, 1970, to December 21, 1973, is not a bar to VA benefits.

2.  Whether the appellant's character of service for the period of service extending from January 31, 1970, to December 21, 1973, is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The appellant had active military service from January 1970 to December 1973. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a decision of July 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO notified the appellant that his character of discharge determination was still considered as under other than honorable conditions as no new and material evidence had been submitted to show a change in the character of discharge.  

In July 2010, the appellant appeared at a hearing before an Acting Veterans Law Judge, and in November 2010, the Board issued a decision in which it denied reopening the appellant's claim on the basis that new and material evidence had not been submitted subsequent to the last prior final Board decision, issued in July 1993.  This decision was appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a November 2011 memorandum decision, the Court vacated the Board's decision and remanded this claim to the Board for compliance with directives specified in that decision.

The decision below reopens the Veteran's claim.  However, a determination on the underlying issue requires additional development and is remanded to the RO via the Appeals Management Center in Washington, DC.  

As indicated above, the appellant had a hearing before the Acting Veterans Law Judge who issued the now vacated November 2010 decision.  That Acting Veterans Law Judge has since retired from the Board.  The appellant was notified in March 2012, that he had the right to request another hearing before a different Veterans Law Judge.  The appellant did not respond, and his request for a hearing is considered satisfied.  


FINDINGS OF FACT

1.  In a July 1993 decision, the Board found that the appellant had not submitted new and material evidence sufficient to reopen his previously denied claim regarding the character of his service.  

2.  At the time of the Board's 1993 decision, the appellant's DD From 214, Report of Discharge showed the appellant's character of service was "under other than honorable conditions."   

3.  Evidence added to the record since 1993, includes a photocopy of the appellant's DD 214, showing his character of service as "HONORABLE." 


CONCLUSIONS OF LAW

1.  The Board's July 1993 decision which found the appellant had not submitted new and material evidence sufficient to show that his character of discharge from service, is not a bar to VA benefits is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1100 (2011).

2.  New and material has been submitted since the 1993 decision, and the claim is reopened.   38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Here, though, since the Board is reopening the claim on the basis of new and material evidence, the Board need not determine whether there has been compliance with these notice and duty to assist provisions insofar as apprising the Veteran of the specific reasons for the prior denial of this claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

II.  New and Material Evidence

The appellant received a bad-conduct discharge, pursuant to a general courts-martial, for possession of heroin and failure to follow an order.  In November 1981, he filed an application for VA compensation or pension benefits.  A March 1982 RO decision concluded that the appellant was barred from receiving VA benefits because his discharge was under dishonorable conditions and no evidence of record indicated that he was insane at the time he committed the offenses which had caused his discharge. 

In April 1983, stating that he had received treatment for a "mental disorder" in 1970 and 1971 in DaNang Field Hospital, and from 1973 to 1978 at a private hospital, the appellant submitted another application for compensation or pension for such a disorder.  The RO notified him in May 1983 that it could not process his application because of his ineligibility for VA benefits. 

That same year, in July 1983, the appellant asked the RO to reconsider his claim for "back and leg conditions" because his discharge had been upgraded to honorable.  In September 1983, the RO requested from the National Personnel Records Center (NPRC) a copy of any upgraded discharge.  The NPRC informed the RO, in October 1983, that the appellant's "o[ther] t[han] h[onorable]" discharge had not been upgraded.  The NPRC attached a copy of a December 1981 letter to him from the Army Board for Correction of Military Records (ABCMR) stating that his application for correction of his Army records had been denied.  The RO notified the appellant in December 1983 that the NPRC had reported that his discharge had not been upgraded, and that his claim could not be reopened without evidence of a change in the character of his discharge. 

The appellant, in August 1984, citing treatment in DaNang in May 1970 and June 1971, and at a VA medical center from 1983 to the present, filed an application for VA compensation or pension for back injury and mental disorder.  He apparently attached a copy of 38 U.S.C. § 5303, referring to Presidential Proclamation 4313 of September 16, 1974.  The RO notified the appellant in September and again in October 1984 that no further action would be taken on his claim absent action by the ABCMR. 

Nearly two years later, in May 1986, and after claiming that his discharge had been upgraded to "general" in 1977, the appellant filed a request to reopen his compensation claim for back condition, depression, pain in both legs, and "post [Vietnam] stress syndrome".  The RO responded in May and June 1986 that he should submit a copy of the alleged upgraded discharge.  Once again the RO requested from the NPRC in July 1986 "any records you may have on an upgraded discharge which [the appellant] says he received in 1977".  NPRC responded and indicated that the "disch[arge] has not been upgraded".  In June 1987, the appellant filed a Notice of Disagreement (NOD) and requested a personal hearing. 

At a July 1987 personal hearing, the appellant testified under oath at the RO that he had been notified by Senator S. I. Hayakawa's (California) office and the NPRC that his discharge would be upgraded pursuant to a 1977 proclamation by President Jimmie Carter.  He testified that he had been told in 1983 and 1987 by White House personnel that his discharge should have been upgraded, and that in 1987 he had hand-carried a copy of a discharge paper from the Army or the White House to Washington, DC.  The appellant's service representative then asked that another request for information be made to the NPRC. 

In November 1987, the ABCMR denied the appellant's request for reconsideration of his application for correction of his military records.  The ABCMR stated that insufficient evidence had been submitted to offer a basis for reversal of the previous decision, and attached: 

(1) an untitled, undated memorandum stating that the appellant had "written or phoned the President four times" and that "reconsideration of his case cannot be initiated by telephone, [but] must be in writing"; 

(2) a March 13, 1984, letter from the U.S. Army Reserve Components Personnel and Administration Center (RCPAC) stating that the ABCMR would not reconsider its decision unless new evidence was submitted; and 

(3) an "RCPAC Cover Sheet", dated April 19, 1984, which listed "upgrade of discharge" as its subject and stated that Mr. [redacted] was being advised to submit his request for reconsideration directly to the ABCMR and that "response to Mr. [redacted] is at TAB A", and in the lower right-hand corner, under "action taken", "approved" was checked. 

In March 1988, the NPRC notified the RO that, as of February 1988, there was no record of the appellant's discharge having been upgraded.  The RO determined later that month that no evidence had been received to warrant a change in its March 1982 decision.  The appellant requested reopening of his claim in July 1988, and attached an application for vocational rehabilitation, a copy of 38 U.S.C. § 5303 containing a reference to the President's directive of January 19, 1977, and a copy of his discharge certificate.  In August 1988, the RO informed the appellant that the 1977 directive did not apply in his case, that the directive was not binding on VA, and that he could become entitled to benefits only by having his discharge status changed by the ABCMR. 

Another application for benefits was filed by the appellant in December 1988.  At that time, he submitted a request for VA compensation or pension for posttraumatic stress disorder (PTSD) and back, leg, and nervous conditions.  He apparently submitted an Army permanent-change-of-station order with the application.  The RO denied the claim in January 1989.  In January 1992, he filed another application for compensation or pension for PTSD.  The RO notified him in May 1992 that he had not submitted new and material evidence sufficient to reopen his claim.  The appellant had an informal hearing at the RO on June 5, 1992; he stated that he had documentation from five presidents and several senators about an upgrade in his discharge status.  At the hearing, he submitted a letter referring to Public Law 95-126, "President[ial] Bill 1307", and 10 U.S.C. § 1553.  The RO notified him on June 9, 1992, that no new and material evidence had been submitted to reopen his claim. 

On June 10, 1992, the appellant filed a NOD, stating that at his June 1992 hearing he had submitted an "unconditional pardon" from President Reagan.  On September 1, 1992, the Court dismissed a May 21, 1992, Notice of Appeal from the appellant, on the ground that there was no evidence that he had received a final Board decision.  At a May 1993 Board hearing, the appellant testified under oath that he had received presidential pardons from former Presidents Nixon, Ford, Reagan, and Carter.  At the hearing, he submitted a copy of the April 19, 1984, RCPAC cover sheet; a statement by the appellant addressed to the ABCMR; photocopies of magazine articles; a letter from the appellant referring to Public Law 95-126, "President[ial] Bill 1307", 10 U.S.C. § 1553; and a statement of the issues, addressed to the Court. 

The Board then issued a decision on July 29, 1993, citing the NPRC reports that the appellant's discharge had not been upgraded, found that the appellant had not submitted new and material evidence showing that the character of his discharge was not a bar to VA benefits.  Following that action, the appellant then appealed the Board's action to the Court for a determination as to whether the Board's decision should be vacated.  Upon reviewing the Board's decision, the Court, in a three panel decision, affirmed the action of the Board.  The appellant was notified of that action but he did not appeal the Court's affirmation to a higher federal court.  Thus, the Board's decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 20.1100.

The appellant has once again filed a petition to reopen his claim.  He submitted his claim via a VA Form 21-526, Veteran's Application for Compensation or Pension.  With the application, the appellant submitted a copy of the previously submitted RCPAC cover sheet and a DD Form 293, Application for the Review of Discharge from the Armed Forces of the United States.  The appellant further wrote that four different presidents had upgraded his discharge and that President G. W. Bush had granted him clemency.  Finally, a DD Form 214 indicating the appellant's character of service as "HONORABLE" has also been associated with the claims file since the July 1993 Board decision.  

When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 116 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  This phrase, "raises a reasonable possibility of substantiating the claim," does not create a third element for new and material evidence but was intended, instead, to provide guidance to VA adjudicators in determining whether submitted evidence meets the new and material requirements.  That is, the Board cannot require the evidence to be new, material, and raise a reasonable possibility of substantiating the claim.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  


In the prior July 1993 final and binding decision, the Board denied the claim because there was no indication the appellant's character of discharge was changed to "honorable," despite his arguments to the contrary.  Since that July 1993 Board decision, however, he has apparently submitted another DD Form 214 indicating his character of service was "HONORABLE."  

While there is legitimate question as to the authenticity of this DD Form 214, the credibility of this additional evidence is presumed - albeit for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  

As the character of the appellant's service is fundamental to the outcome of the underlying claim, and since at this state of the proceedings the additional evidence is deemed credible, this evidence constitutes new and material evidence sufficient to reopen the claim.  This finding of new and material evidence does not mean this claim ultimately will be granted, only that it is deserving of further consideration on its underlying merits.  So to this extent, and this extent only, the appeal is being granted subject to the further development of this claim on remand.


ORDER

The claim is reopened, and, to this extent only, the appeal is granted. 


REMAND

As indicated, the appellant submitted a DD Form 214, on which his character of service is shown as "HONORABLE."  However, the Board questions its authenticity, since it is a photocopy, bearing the same received date stamp as a previously submitted DD Form 214, which shows the appellant's character of service "under other than honorable conditions."  Therefore, further clarification must be obtained prior to adjudication of this appeal.  

Accordingly, the claim is REMANDED for the following action:

1.  The RO should contact the appellant to obtain all personnel records in the appellant's possession pertinent to this appeal.  Regardless of his response, the RO should contact NPRC, or any other appropriate Federal agency or repository, to ascertain whether the appellant's character of service has been officially upgraded.  

2.  Once the above actions have been completed, the RO should re-adjudicate the appellant's claim on appeal, taking into consideration any newly acquired evidence.  If the benefit remains denied, a supplemental statement of the case should be provided to the appellant and his representative.  After the appellant has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on this claim the Board his remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


